DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Application Status
Claims 1-9 are pending and have been examined in this application. 
Claims 1-5 and 7-9 are amended, claim 6 is original.

Claim Objections
Claim 3 is objected to because of the following informalities:  
Claim 3 line 3 “a extension rod” should be –an extension rod--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20060179705 A1) to Markley’705 in view of (US 20050005499 A1) to Markley’499 as incorporated by reference and (US 5953847 A) to Peterson.
In regards to claim 1, Markley’705 teaches a spring loaded fishing pole assembly being configured to assist with casting a lure, said assembly comprising: a handle (Markley’705; 22) having a first socket therein (Markley’705; see FIG 9 which has a socket formed within 120, 22), said handle having a first end and a second end (Markley’705; see FIG 1 where 22 has two opposing ends, a first end closer to 40 and a second end closer to 10), said handle being elongated between said first and second ends (Markley’705; 22 being elongated); an extension rod (Markley’705; combination of parts 10, 20, 47, 45, 26, 42, 24, see FIG 2) releasably engaging said first socket (Markley’705; see FIG 9 and [0045] where apertures 124 receive clips 102 to snap into place, and depressing 102 would allow a user to remove 10 from the socket), said extension rod having a second socket therein (Markley’705; socket in female connector member 26); and a fishing pole (Markley’705; 18) having a plurality of coils (Markley’705; 30) being formed therein to define a coiled section of said fishing pole (Markley’705; see FIG 1), said fishing pole releasably engaging said second socket (Markley’705; via male connector member 28, [0030] where rod 18 can be removed from 16 for storage and transport).
Markley’705 fails to explicitly teach said fishing pole being comprised of a resiliently bendable material thereby facilitating said coiled section to whip said fishing pole when said fishing pole is cast wherein said fishing pole is configured to increase a casting distance of a lure.  
However, Markley’499 which is incorporated by reference, teaches said fishing pole (Markley’499; 18) being comprised of a resiliently bendable material (Markley’499; resilient coil spring 22) thereby facilitating said coiled section to whip said fishing pole when said fishing pole is cast wherein said fishing pole is configured to increase a casting distance of a lure (Markley’499; [0011] the spring action imparting casting energy).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the disclosures of Markley’705 and Markley’499 to ensure that the coil spring of Markley’705 is reasonably resilient to provide the spring action forces for casting energy, such as explicitly discussed in Markley’499. Doing so provides a greater casting distance than would be achieved by a rigid rod, thus allowing for the advantage of a relatively small and portable rod to provide the functionality of gaining greater casting distance.
Markley’705 as modified by Markley’499 fail to explicitly teach a straight section of said fishing pole extending from said coiled section, said straight section being linearly aligned with said handle and said extension rod, a side of the coiled section being linearly aligned with the straight section, extension rod, and handle.
(Peterson; either straight portion extending from 30, see FIGs 1 and 2) of said fishing pole extending from said coiled section (Peterson; 30), said straight section being linearly aligned with said handle (Peterson; see FIG 1 where the rod 20, the coiled portion 30, and the handle 12 are all linearly aligned) and said extension rod, a side of the coiled section (Peterson; lower side of the coil, see FIG 2) being linearly aligned with the straight section, extension rod, and handle (Peterson; see the alignment in FIG 1),

    PNG
    media_image1.png
    515
    805
    media_image1.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Markley’705 as modified by Markley’499 to reshape the rod portion of the device to be linearly aligned with the elongated handle, as taught by Peterson. The motivation for doing so would be to allow users the option to elongate the rod and allow a line to pass through for greater casting distance and freedom of movement. A .

Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20060179705 A1) to Markley’705 as modified by (US 20050005499 A1) to Markley’499 as incorporated by reference and (US 5953847 A) to Peterson, as applied to claim 1 above in further view of (US 4083141 A) to Shedd.
In regards to claim 2, Markley’705, Markley’499, and Peterson teach wherein said first socket (Markley’705; see FIG 9 which has a socket formed within 120, 22) extends into said second end toward said first end (Markley’705; see FIG 9), said first socket having a first socket outward bounding surface (Markley’705; see FIG 9, the outward bounding surface being the interior surface of the socket), said first socket outward bounding surface having a plurality of first socket engagements being recessed therein (Markley’705; apertures 124), said extension rod having a fishing reel receiver (Markley’705; 46) thereon for releasably retaining a fishing reel (Markley’705; 44).
Markley’705 fails to teach a first socket lower bounding surface, said first socket lower bounding surface having a first socket ridge extending upwardly therefrom, the handle having the fishing reel receiver for releasably retaining a fishing reel.
Markley’499 which is incorporated by reference, the handle having the fishing reel receiver (Markley’499; 34 or 134, see FIGs 16 and 17) for releasably retaining a fishing reel (Markley’499; see FIG 17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to rearrange the positioning of the reel receiver on Markley’705 such that it rests on the handle itself as seen in Markley’499. The advantage to this would be to provide a stabilized area for holding the reel and free up space on the hinged portion of Markley’705 to allow for a user to better manipulate the device.
(Shedd; surface of 54 which has rib 56), said first socket lower bounding surface having a first socket ridge (Shedd; rib 56, engaged by grooves 52) extending upwardly therefrom (Shedd; see FIG 2 and FIG 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a connection such as the first socket lower bounding surface with a ridge and corresponding groove (or slot) as taught by Shedd for each of the connection portions and sockets in Markley’705 as modified by Markley’499, and Peterson. This rib and groove connection is advantageous in assisting a user in correctly positioning the pieces of the device when assembling.

In regards to claim 3, Markley’705 as modified by Markley’499, Peterson, and Shedd teach the assembly according to claim 2, wherein said extension rod has a primary end (Markley’705; end towards 10, see FIG 2, 3, and 4 element 108 near a furthest most end), a secondary end (Markley’705; end nearest 28, 26) and an outer surface extending therebetween (Markley’705; see FIG 2), said primary end having a extension rod slot (As modified by Shedd, see Claim 2, the slot defined by groove 52) extending toward said secondary end (Shedd; see FIG 5 where the slot 52 is formed in the device and extends towards the opposing end of the device – or a left to right direction as seen in FIG 4), said extension rod slot engaging said first socket ridge (Shedd; 56) on said first socket lower bounding surface (Shedd; surface of 54 which has rib 56) of said first socket (Markley’705; see FIG 9 which has a socket formed within 120, 22) when said primary end is inserted into said first socket such that said extension rod is inhibited from rotating in said first socket (Markley’705, Markley’499, Shedd; adding the rib and slot as modified in claim 2 would further prevent rotation of Markley’s components while fastened into the slot).  

In regards to claim 4, Markley’705 as modified by Markley’499, Peterson, and Shedd teach the assembly according to claim 3, wherein a first portion of said extension rod (Markley’705; portion at 26) having a diameter being greater than a second portion of said extension rod (Markley’705; portion at 80, see FIGs 2 and 3 where portion at 26 is about the same diameter as handle 22, which is greater in diameter than portion 80), said second socket (Markley’705; socket in female connector member 26) extending into said secondary end toward said first end (Markley’705; see FIG 2 or Markley’499 see FIG 4), said second socket having a second socket outward bounding surface (Markley’499; see FIG 4 where the interior surface of the socket is a bounding surface) and a second socket lower bounding surface (Modified by Shedd in claim 2 above; surface of 54 which has rib 56), said second socket outward bounding surface of said second socket having a plurality of second socket engagements (Markley’499; pair of receiving grooves 76) being recessed therein, said second socket lower bounding surface of said second socket having a  second socket ridge (Shedd; rib 56, engaged by grooves 52) extending upwardly therefrom (Shedd; see FIG 2 and FIG 4).  
Markley’705, Markley’499, and Peterson fail to teach said outer surface flares outwardly proximate said secondary end. 
Shedd teaches said outer surface (Shedd; surface of 10) flares outwardly proximate said secondary end (Shedd; see FIG 1 and 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outer surface of Markley’705 as modified by Markley’499 and Peterson such that the surface flares outwardly as taught by Shedd. This outward flaring is advantageous because it gradually decreases the amount of material required for portions of the rod by decreasing the thickness of the walls in areas where thick walls are not needed. This improves the device’s lightweight and portable features.

In regards to claim 5, Markley’705 as modified by Markley’499, Peterson, and Shedd teach the assembly according to claim 4, further comprising a plurality of extension rod tabs (Markley’705; clips 102), each of said extension rod tabs being coupled to said outer surface of said extension rod (Markley’705; see FIG 9), each of said extension rod tabs being positioned adjacent to said primary end (Markley’705; end nearest element 108), each of said extension rod tabs releasably engaging a respective one of said first socket engagements (Markley’705; FIG 9 and [0045] where apertures 124 receive clips 102 to snap into place, depressing 102 would allow a user to remove 10 from the socket) in said first socket outward bounding surface of said first socket when said extension rod is inserted into said first socket (Markley’705; see FIG 9 where the apertures 124 are in the bounding surface of the socket defined in 22).  

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20060179705 A1) to Markley’705 as modified by (US 20050005499 A1) to Markley’499 as incorporated by reference, (US 5953847 A) to Peterson, and (US 4083141 A) to Shedd, as applied to claim 4 above in further view of (US 2596835 A) to Benge.
In regards to claim 6, Markley’705 as modified by Markley’499, Peterson, and Shedd teach the assembly according to claim 4, but fail to teach further comprising an eyelet being coupled around said extension rod, said eyelet having a first finger curving upwardly from said extension rod, said eyelet having a second finger being curved to form a coil extending rearwardly from said first finger, each of said first and second fingers having a distal end, said distal end of each of said first and second fingers being positioned on opposite sides of said eyelet from each other wherein said first and second fingers are configured to facilitate a fishing line to be positioned between said first and second fingers, said eyelet being positioned on said second portion of said extension rod adjacent to said first portion of said extension rod.  
(Benge; FIG 1) being coupled around said extension rod (Benge; around 10), said eyelet having a first finger curving upwardly from said extension rod (Benge; either of 9 curving upwards), said eyelet having a second finger being curved to form a coil (Benge; 7, 6) extending rearwardly from said first finger (Benge; either of 9), each of said first and second fingers having a distal end (Benge; each of 9 having a distal end defined at the tip of each of 9), said distal end of each of said first and second fingers being positioned on opposite sides of said eyelet from each other (Benge; see FIG 1 where each of 9 are on opposing sides of 7, 6) wherein said first and second fingers are configured to facilitate a fishing line to be positioned between said first and second fingers (Benge; each of 9 fastening the eyelet to the rod 10 to facilitate placement of a fishing line therebetween), said eyelet being positioned on said second portion of said extension rod adjacent to said first portion of said extension rod (Of Markley’705).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Markley’705 as modified by Markley’499, Peterson, and Shedd to further include a line guide positioned on the second portion of the extension rod. The addition of a line guide or a plurality of line guides is advantageous because it provides greater stability for releasing and reeling in a fishing line. 

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20060179705 A1) to Markley’705 as modified by (US 20050005499 A1) to Markley’499 as incorporated by reference, (US 5953847 A) to Peterson, and (US 4083141 A) to Shedd, as applied to claim 4 above in further view of (US 20180103625 A1) to Nemeth.
In regards to claim 7, Markley’705 as modified by Markley’499, Peterson, and Shedd teach the assembly according to claim 4, wherein said fishing pole (Markley’705; 18) has a first end (Markley’705; near 28) and a second end (Markley’705; near 36), said coiled section (Markley’705; 30) being positioned adjacent to said first end of said fishing pole (Markley’705; see FIG 1), said first end of said fishing pole having a pole slot (As modified by Shedd, see Claim 2, the slot defined by groove 52) extending toward said second end (Shedd; see FIG 5 where the slot 52 is formed in the device and extends towards the opposing end of the device – or a left to right direction as seen in FIG 4), said slot in said first end of said fishing pole engaging said ridge (Shedd; 56) on said second socket lower 8bounding surface (Shedd; surface of 54 which has rib 56) of said second socket (Markley’705; socket in female connector member 26) when said first end of said fishing pole is inserted into said second socket.
Markley’705 as modified by Markley’499, Peterson, and Shedd fail to teach said plurality of coils decreasing in diameter between said first and second ends.
Nemeth teaches said plurality of coils (Nemeth; 8) decreasing in diameter between said first and second ends (Nemeth; decreases in diameter between 10 and 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coils of Markley’705 as modified by Markley’499, Peterson, and Shedd such that the diameter gradually decreases such as taught by Nemeth. The gradual decrease in diameter is advantageous because it utilizes less material and requires less cost to produce while maintaining the effect of the spring to increase casting line distance. 

In regards to claim 8, Markley’705 as modified by Markley’499, Peterson, Shedd, and Nemeth teach the assembly according to claim 7, further comprising a plurality of pole tabs (Markley’499; pin ends 50) each being coupled to an outer surface of said fishing pole (Markley’499; see FIG 5 or 6), said pole tabs on said fishing pole being positioned adjacent to said first end of said fishing pole (Markley’499; see FIG 6), each of said tabs releasably engaging a respective one of said second socket engagements (Markley’499; pair of receiving grooves 76) in said second socket outward bounding surface of said second socket (Markley’705; via male connector member 28, [0030] where rod 18 can be removed from 16 for storage and transport).  

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20060179705 A1) to Markley’705 in view of (US 20050005499 A1) to Markley’499 as incorporated by reference, (US 4083141 A) to Shedd, (US 2596835 A) to Benge, (US 20180103625 A1) to Nemeth, and (US 5953847 A) to Peterson.
In regards to claim 9, Markley’705 teaches a spring loaded fishing pole assembly being configured to assist with casting a lure, said assembly comprising: a handle (Markley’705; 22) having a first socket therein (Markley’705; see FIG 9 which has a socket formed within 120, 22), said handle having a first end and a second end (Markley’705; see FIG 1 where 22 has two opposing ends, a first end closer to 40 and a second end closer to 10), said handle being elongated between said first and second ends (Markley’705; 22 being elongated), said first socket extending into said second end toward said first end (Markley’705; see FIG 9 which has a socket formed within 120, 22), said first socket having a first socket outward bounding surface (Markley’705; see FIG 9, the outward bounding surface being the interior surface of the socket), said first socket outward bounding surface having a plurality of first socket engagements being recessed therein (Markley’705; apertures 124); 
an extension rod (Markley’705; combination of parts 10, 20, 47, 45, 26, 42, 24, see FIG 2) releasably engaging said first socket (Markley’705; see FIG 9 and [0045] where apertures 124 receive clips 102 to snap into place, and depressing 102 would allow a user to remove 10 from the socket), said extension rod having a second socket therein (Markley’705; socket in female connector member 26), said extension rod having a primary end (Markley’705; end towards 10, see FIG 2, 3, and 4 element 108 near a furthest most end), a secondary end (Markley’705; end nearest 28, 26) and a second socket outer surface extending therebetween (Markley’705; see FIG 2), a first portion (Markley’705; portion at 26) (Markley’705; portion at 80, see FIGs 2 and 3 where portion at 26 is about the same diameter as handle 22, which is greater in diameter than portion 80), said second socket (Markley’705; socket in female connector member 26) extending into said secondary end toward said first end (Markley’705; see FIG 2); 
a plurality of extension rod tabs (Markley’705; clips 102), each of said extension rod tabs being coupled to said outer surface of said extension rod (Markley’705; see FIG 9), each of said extension rod tabs being positioned adjacent to said primary end (Markley’705; end nearest element 108), each of said extension rod tabs releasably engaging a respective one of said first socket engagements (Markley’705; FIG 9 and [0045] where apertures 124 receive clips 102 to snap into place, depressing 102 would allow a user to remove 10 from the socket) in said first socket outward bounding surface of said first socket when said extension rod is inserted into said first socket (Markley’705; see FIG 9 where the apertures 124 are in the bounding surface of the socket defined in 22); 
and a fishing pole (Markley’705; 18) having a plurality of coils (Markley’705; 30) being formed therein to define a coiled section of said fishing pole (Markley’705; see FIG 1), said fishing pole having a first end (Markley’705; near 28) and a second end (Markley’705; near 36), said coiled section (Markley’705; 30) being positioned adjacent to said first end of said fishing pole (Markley’705; see FIG 1), the fishing pole releasably engaged with the second socket (Markley’705; via male connector member 28, [0030] where rod 18 can be removed from 16 for storage and transport).
Markley’705 fails to explicitly teach;
The handle having a first socket lower bounding surface, said first socket lower bounding surface having a first socket ridge extending upwardly therefrom, said handle having a fishing reel receiver thereon for releasably retaining a fishing reel on said handle

said second socket having a second socket outward bounding 9surface and a second socket lower bounding surface, said second socket outward bounding surface of said second socket having a plurality of second socket engagements being recessed therein
said second socket lower bounding surface of said second socket having a second socket ridge extending upwardly therefrom
an eyelet being coupled around said extension rod, said eyelet having a first finger curving upwardly from said extension rod, said eyelet having a second finger being curved to form a coil extending rearwardly from said first finger, each of said first and second fingers having a distal end, said distal end of each of said first and second fingers being positioned on opposite sides of said eyelet from each other wherein said first and second fingers are configured to facilitate a fishing line to be positioned between said first and second fingers, said eyelet being positioned on said second portion of said extension rod adjacent to said first portion of said extension rod; 
Said Fishing pole having a straight section of said fishing pole extending from said coiled section, said straight section being linearly aligned with said handle and said extension rod, a side of the coiled section being linearly aligned with the straight section, extension rod, and handle
being comprised of a resiliently bendable material thereby facilitating said coiled section to whip said fishing pole when said fishing pole is cast wherein said fishing pole is configured to increase a casting distance of a lure

	However, Markley’499 which is incorporated by reference, teaches 
Said handle having a fishing reel receiver (Markley’499; 34 or 134, see FIGs 16 and 17) thereon for releasably retaining a fishing reel on said handle (Markley’499; see FIG 17).
Said second socket on said extension rod having a second socket outward bounding 9surface and a second socket lower bounding surface (Markley’499; see FIG 4 where the interior surface of the socket is a bounding surface), said second socket outward bounding surface of said second socket having a plurality of second socket engagements (Markley’499; pair of receiving grooves 76) being recessed therein
Said Fishing pole (Markley’499; 18) being comprised of a resiliently bendable material (Markley’499; resilient coil spring 22) thereby facilitating said coiled section to whip said fishing pole when said fishing pole is cast wherein said fishing pole is configured to increase a casting distance of a lure (Markley’499; [0011] the spring action imparting casting energy).
and  10a plurality of pole tabs (Markley’499; pin ends 50) each being coupled to an outer surface of said fishing pole (Markley’499; see FIG 5 or 6), said pole tabs on said fishing pole being positioned adjacent to said first end of said fishing pole (Markley’499; see FIG 6), each of said pole tabs releasably engaging a respective one of said second socket engagements (Markley’499; pair of receiving grooves 76) in said second socket outward bounding surface (Markley’705; via male connector member 28, [0030] where rod 18 can be removed from 16 for storage and transport).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the disclosures of Markley’705 and Markley’499 to ensure that the coil spring of Markley’705 is reasonably resilient to provide the spring action forces for casting energy, such as explicitly discussed in Markley’499. Doing so provides a greater casting distance than would be achieved by a rigid rod, thus allowing for the advantage of a relatively small and portable rod to provide the functionality of gaining greater casting distance. Additionally, it would have been obvious to use the details of the coil spring rod of Markley’499 and its attachment to the fishing rod, as the attachment provides a secure but removable connection that allows a user to both reliably use the device as well as dismantle it for storage and transport.
Markley’705 as modified by Markley’499 fail to explicitly teach
The handle having a first socket lower bounding surface, said first socket lower bounding surface having a first socket ridge extending upwardly therefrom,
The extension rod having said primary end having an extension rod slot extending toward said secondary end, said extension rod slot engaging said first socket ridge on said  first socket lower bounding surface of said first socket when said primary end is inserted into said first socket such that said extension rod is inhibited from rotating in said first socket, 
said outer surface flaring outwardly proximate said secondary end
said lower bounding surface of said second socket having a ridge extending upwardly therefrom
an eyelet being coupled around said extension rod, said eyelet having a first finger curving upwardly from said extension rod, said eyelet having a second finger being curved to form a coil extending rearwardly from said first finger, each of said first and second fingers having a distal end, said distal end of each of said first and second fingers being positioned on 
Said Fishing pole, 
a straight section of said fishing pole extending from said coiled section, said straight section being linearly aligned with said handle and said extension rod, a side of the coiled section being linearly aligned with the straight section, extension rod, and handle
said plurality of coils decreasing in diameter between said first and second ends, said first end of said fishing pole having a pole slot extending toward said second end, said pole slot in said first end of said fishing pole engaging said second socket ridge on said lower bounding surface of said second socket when said first end of said fishing pole is inserted into said second socket.
Shedd teaches a connection socket with a first socket lower bounding surface (Shedd; surface of 54 which has rib 56) of the socket having a first socket ridge (Shedd; rib 56, engaged by grooves 52) extending upwardly therefrom (Shedd; see FIG 2 and FIG 4), an end of the fishing device having a extension rod slot (Shedd; Groove 52) extending from a first end towards a second end (Shedd; see FIG 5 where the slot 52 is formed in the device and extends towards the opposing end of the device – or a left to right direction as seen in FIG 4), the extension rod slot engaging the first socket lower bounding surface and the first socket ridge to inhibit rotational movement when secured into the socket (Shedd; adding the rib and slot as modified in claim 2 would further prevent rotation of Markley’s components while fastened into the slot); and said outer surface (Shedd; surface of 10) of the extension rod flaring outwardly proximate said secondary end (Shedd; see FIG 1 and 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Markley’705 as modified by Markley’499 
The combination of Markley’705 as modified by Markley’499 and Shedd teaches: 
The handle (Markley’705; 22) having a first socket lower bounding surface, said first socket lower bounding surface having a first socket ridge extending upwardly therefrom (As modified by Shedd; a surface of 54 which has rib 56),
The extension rod (Markley’705; combination of parts 10, 20, 47, 45, 26, 42, 24, see FIG 2) having said primary end having an extension rod slot extending toward said secondary end (As modified by Shedd, the slot defined by groove 52), said extension rod slot engaging said first socket ridge (Shedd; 56) on said first socket lower bounding surface (Shedd; surface of 54 which has rib 56) of said first socket (Markley’705; see FIG 9 which has a socket formed within 120, 22) when said primary end is inserted into said first socket such that said extension rod is inhibited from rotating in said first socket (Markley’705, Markley’499, Shedd; adding the rib and slot as modified in claim 2 would further prevent rotation of Markley’s components while fastened into the slot), 
said outer surface (Shedd; surface of 10) flaring outwardly proximate said secondary end (Shedd; see FIG 1 and 2),
(Modified by Shedd in claim 2 above; surface of 54 which has rib 56) of said second socket (Markley’499; see FIG 4 where the interior surface of the socket is a bounding surface) having a second socket ridge (Shedd; 56) extending upwardly therefrom,
Said fishing pole (Markley’705; 18), said first end of said fishing pole (Markley’705; near 28) having a pole slot (As modified by Shedd, the slot defined by groove 52) extending toward said second end (Shedd; see FIG 5 where the slot 52 is formed in the device and extends towards the opposing end of the device – or a left to right direction as seen in FIG 4), said pole slot in said first end of said fishing pole engaging said second socket ridge (Shedd; 56) on said lower 8bounding surface (Shedd; surface of 54 which has rib 56) of said second socket (Markley’705; socket in female connector member 26) when said first end of said fishing pole is inserted into said second socket.
	Markley’705 as modified by Markley’499 and Shedd fail to teach:
The rod with a straight section of said fishing pole extending from said coiled section, said straight section being linearly aligned with said handle and said extension rod, a side of the coiled section being linearly aligned with the straight section, extension rod, and handle.
an eyelet being coupled around said extension rod, said eyelet having a first finger curving upwardly from said extension rod, said eyelet having a second finger being curved to form a coil extending rearwardly from said first finger, each of said first and second fingers having a distal end, said distal end of each of said first and second fingers being positioned on opposite sides of said eyelet from each other wherein said first and second fingers are configured to facilitate a fishing line to be positioned between said first and second fingers, said eyelet being positioned on said second portion of said extension rod adjacent to said first portion of said extension rod; 
Benge teaches an eyelet (Benge; FIG 1) being coupled around said extension rod (Benge; around 10), said eyelet having a first finger curving upwardly from said extension rod (Benge; either of 9 curving upwards), said eyelet having a second finger being curved to form a coil (Benge; 7, 6) extending rearwardly from said first finger (Benge; either of 9), each of said first and second fingers having a distal end (Benge; each of 9 having a distal end defined at the tip of each of 9), said distal end of each of said first and second fingers being positioned on opposite sides of said eyelet from each other (Benge; see FIG 1 where each of 9 are on opposing sides of 7, 6) wherein said first and second fingers are configured to facilitate a fishing line to be positioned between said first and second fingers (Benge; each of 9 fastening the eyelet to the rod 10 to facilitate placement of a fishing line therebetween), said eyelet being positioned on said second portion of said extension rod adjacent to said first portion of said extension rod (Of Markley’705).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Markley’705 as modified by Markley’499 and Shedd to further include a line guide positioned on the second portion of the extension rod as taught by Benge. The addition of a line guide or a plurality of line guides is advantageous because it provides greater stability for releasing and reeling in a fishing line.
Markley’705 as modified by Markley’499, Shedd and Benge fail to teach 
The rod with a straight section of said fishing pole extending from said coiled section, said straight section being linearly aligned with said handle and said extension rod, a side of the coiled section being linearly aligned with the straight section, extension rod, and handle
said plurality of coils on said fishing pole decreasing in diameter between said first and second ends.
Nemeth teaches said plurality of coils (Nemeth; 8) decreasing in diameter between said first and second ends (Nemeth; decreases in diameter between 10 and 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coils of Markley’705 as modified by Markley’499, Shedd, and Benge such that the diameter gradually decreases such as taught by Nemeth. The 
Markley’705 as modified by Markley’499, Shedd, Benge, and Nemeth fail to teach the rod with a straight section of said fishing pole extending from said coiled section, said straight section being linearly aligned with said handle and said extension rod, a side of the coiled section being linearly aligned with the straight section, extension rod, and handle.
Peterson teaches a straight section (Peterson; either straight portion extending from 30, see FIGs 1 and 2) of said fishing pole extending from said coiled section (Peterson; 30), said straight section being linearly aligned with said handle (Peterson; see FIG 1 where the rod 20, the coiled portion 30, and the handle 12 are all linearly aligned) and said extension rod, a side of the coiled section (Peterson; lower side of the coil, see FIG 2) being linearly aligned with the straight section, extension rod, and handle (Peterson; see the alignment in FIG 1),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Markley’705 as modified by Markley’499, Shedd, Benge, and Nemeth to reshape the rod portion of the device to be linearly aligned with the elongated handle, as taught by Peterson. The motivation for doing so would be to allow users the option to elongate the rod and allow a line to pass through for greater casting distance and freedom of movement. A straight rod would additionally be easier to stowe with a bulk number of other similar rods without taking up too much space.

Response to Arguments
Applicant's arguments filed 01/18/2022 have been fully considered but they are not persuasive. 
Applicant argues that in light of the amendments, “Only the Markley references provide for a coiled section but these are exclusively combined with curved or arcuate rod sections 
Examiner respectfully disagrees in light of the rejection now including the reference of Peterson above. The Markley references do not teach away from using a fishing rod with a straight shape, and only teach the curved or arcuate rods as a preferred embodiment. Markley does not state in the specification that the rod cannot be straight, and indicates that the material of the rod itself and the presence of the coil is what allows it to perform its intended function. Therefore, simply changing the shape of the rod such that it is straight rather than arcuate would be obvious to one of ordinary skill in the art based on a user’s preference or desire for a rod shape that would be easily packaged and take up less space in bulk situations, such as when selling at a store.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATELYN THANH-MAI TRUONG whose telephone number is (571)272-0023. The examiner can normally be reached Monday - Thursday: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN DINH can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.T.T./Examiner, Art Unit 3647                                                                                                                                                                                                        /DARREN W ARK/Primary Examiner, Art Unit 3647